703 N.W.2d 190 (2005)
People v. Yamat.
No. 128724.
Supreme Court of Michigan.
September 15, 2005.
Application for Leave to Appeal.
SC: 128724, COA: 257923.
On order of the Court, the application for leave to appeal the March 24, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting mere restatement of arguments made in application papers.